Citation Nr: 0216174	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for spondylolisthesis L4 
on L5 with severe degenerative lumbar arthritis; right sided 
radiculopathy with sciatica, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued a 40 percent rating for 
spondylolisthesis L4 on L5 with severe degenerative lumbar 
arthritis; right sided radiculopathy with sciatica.

In a February 2002 Decision Review Officer Decision, the RO 
increased a 40 percent disabling rating for spondylolisthesis 
L4 on L5 with severe degenerative lumbar arthritis; right 
sided radiculopathy with sciatica to 60 percent disabling, 
effective October 20, 1997. Applicable law mandates that when 
a veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn her appeal and as 
such, it remains in appellate status. 

In the same February 2002 Decision Review Officer Decision, 
entitlement to individual unemployability was granted 
effective October 1997.  As such, the matter is no longer on 
appeal. 

The Board notes that in the veteran's VA Form 9 received in 
April 2002, she indicates that she is entitled to an 
effective date prior to October 20, 1997, for the grant of a 
60 percent rating for spondylolisthesis L4 on L5 with severe 
degenerative lumbar arthritis; right sided radiculopathy with 
sciatica.  This matter has not been properly adjudicated and 
is not currently before the Board.  The issue is hereby 
referred back to the RO for proper development and 
adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no medical evidence of residuals of a vertebra 
fracture or complete bony fixation of the veteran's spine.



CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent disabling 
for spondylolisthesis L4 on L5 with severe degenerative 
lumbar arthritis; right sided radiculopathy with sciatica, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the March 2002 SOC, the RO denied the increased rating on 
the substantive merits of the claim, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that the March 2002 
SOC, the rating criteria necessary to warrant an increased 
rating were provided.  Further, a September 2001 statement 
from the veteran indicates that she had no further evidence 
to submit. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records have 
also been obtained.  The veteran was afforded VA examinations 
in connection with her claim in September 2000 and June 2001. 

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

The veteran contends that her spondylolisthesis L4 on L5 with 
severe degenerative lumbar arthritis; right sided 
radiculopathy with sciatica has increased in severity.  
Specifically, she has indicated that she has had an increase 
in low back pain for which she uses multiple pain medications 
and received epidural injections.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's spondylolisthesis L4 on L5 with severe 
degenerative lumbar arthritis; right sided radiculopathy, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 as 60 
percent disabling. While the Board notes that the rating 
criteria under diagnostic code 5293 for intervertebral disc 
syndrome changed effective September 23, 2002, the veteran 
has been assigned the maximum rating under both the new and 
old criteria. See 67 Fed. Reg. 54345-54349 (June 24, 2002).  
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Thus, the Board will consider a higher rating under 
other applicable diagnostic codes. 

Under diagnostic code 5285, a 100 percent rating is warranted 
for residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  A 100 percent 
rating is warranted under diagnostic code 5286 when there is 
evidence of complete bony fixation (ankylosis) of the spine 
at an unfavorable ankle, with marked deformity and 
involvement of major joints (Marie-Strumpell) or without 
other joint involvement (Bechterew type).  See 38 C.F.R. 
§ 4.71a.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the currently 
assigned 60 percent evaluation for spondylolisthesis L4 on L5 
with severe degenerative lumbar arthritis; right sided 
radiculopathy, is appropriate and a higher rating is not 
warranted at this time. See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, there is no evidence of residuals of a vertebra 
fracture or ankylosis of the spine at an unfavorable angle to 
warrant a 100 percent rating under diagnostic codes 5285 or 
5286. Id.

The Board would initially point out that the veteran was 
service-connected for spondylolisthesis L4 or L5 with severe 
degenerative lumbar arthritis; right sided radiculopathy with 
sciatica.  Service medical records reflect that the veteran 
was treated for acute back strain in December 1944.  There is 
no evidence of a vertebra fracture in service.  Similarly, 
when using diagnostic code 5285 analogously, there is no 
current evidence of record that the veteran has residuals of 
vertebra fracture with cord involvement, is bedridden, or 
requires long leg braces.  A September 2001 statement from 
the VA Nebraska-Western Iowa Health Care System and a May 
2001 application for clothing allowance indicates that the 
veteran wears a back brace, not long leg braces. VA 
examinations dated in September 2000 and June 2001, VA 
outpatient treatment records dated between August 2000 and 
August 2001, and private medical records from Kearney Bone & 
Joint Clinic, also do not contain any findings that the 
veteran was bedridden due to her service-connected disability 
or wears long leg braces.

In regard to an increased rating under diagnostic code 5286, 
as previously stated, there is no evidence of ankylosis of 
the veteran's spine.  Upon VA examination in September 2000, 
while her range of motion of the spine was significantly 
limited, she was able to laterally bend and rotate to 5 
degrees in each direction. Extension was to approximately 10 
degrees and flexion was to 40 degrees.  A January 2001 
addendum to the report, indicated that a MRI of the lumbar 
spine revealed severe central spinal stenosis at L4-L5 
related to grade I spondylolisthesis at L4-L5 related to some 
facet joint hypertrophy and moderate central stenosis at L3-
L4 due to degenerative disk bulging.  The examiner indicated 
that these findings confirm the opinion of the examination 
done in September.

Upon VA examination in June 2001, the veteran had flexion in 
the lumbar spine to 40 degrees.  VA outpatient treatment 
reports dated between August 2000 and August 2001, show: 
forward flexion to 30 degrees, backward flexion to 10 
degrees, lateral flexion to 10 degrees on each side in August 
2000; and lumbar spine flexion to 90 degrees in June 2001. 
Therefore, based on the aforementioned evidence, the 
veteran's claim for an increased rating is denied.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
spondylolisthesis L4 or L5 with severe degenerative lumbar 
arthritis; right-sided radiculopathy with sciatica, and its 
effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the 
veteran's disability picture change in the future, she may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating in excess of 60 percent for 
spondylolisthesis L4 or L5 with severe degenerative lumbar 
arthritis; right sided radiculopathy with sciatica, is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing yo

 



